Our decision is that Ordinances No. 312 and No. 313 of the City of Pittsburgh set forth in the Bill of Complaint and the proposed official actions of Cornelius D. Scully, Mayor of the City of Pittsburgh, and Edward R. Frey, Controller of the City of Pittsburgh, of signing and counter-signing the bonds referred to in the ordinances named and the proposed sale by the City of Pittsburgh, and the Mayor and Controller thereof, of the bonds of that city, authorized by those ordinances, *Page 529 
are not forbidden by the Constitution and are in accordance with the statutes of Pennsylvania, and the injunction which in the bill filed we are asked to issue against the City of Pittsburgh and the officials above named is therefore refused and the bill is dismissed. Each party to pay its own costs.*
An opinion discussing the questions involved in this case will be filed later.
* By order of the Court on March 22, 1945, costs in this proceeding were placed upon the City of Pittsburgh.